Notice of Pre-AIA  or AIA  Status
DETAILED ACTION
1.	Applicants arguments and amendments filed 12/21/2021 and in combination with the declarations by Mr. Hendrik Gunawan (37 CFR 1.132) as filed on 8/31/2021 and on 1/7/2022 have been considered and they overcome the rejections of record. Upon further review and search, examiner did not find any prior art which can address the amended independent claim 1 and claim 3 and no prior art  be used as closest prior art to overcome the declaration establishing an unexpected result. Therefore, based on the arguments and established unexpected result, the application has been considered in condition for allowance. 

Status of the application
2.	Claims 5,8,11, 12, 16 are pending in this office action.
Claims 5, 8,11, 12, 16 have been allowed.

Reasons for allowance
3.	Applicants arguments filed on 12/21/2021 overcome the rejections of record for the independent claim 5 and the respective dependent claims 8, 11, 12 and 16 as being unpatentable over Lindgren (2,227,837) in view of NPL Helig, in view of Hoffman (2014/0348998) in view of Feilner (us 2011/0030918) in view of NPL Oldfield and in view of evidence given by Smith (4826, 693). 

primary reference Lindgren was relied upon for teaching generically separating raw milk 
and pasteurizing. Hoffman was relied upon for teaching separating with a heat 
exchanger.  It is agreed that the rejection does not point to two distinct structures of a separator and heat exchanger. Nor does there appear to be proper motivation to replace Lindgren's "separator" with the "heat exchanger" of Hoffman. 
Examiner did further search. However, examiner did not find any single or combinations of prior arts which address the method claims consisting of the method steps used using the claimed apparatus of independent amended claim 5.
Therefore, the application has been considered to be in condition for allowance. 

Conclusion
4. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792                               
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792